*803
ORDER

PER CURIAM.
Stanley Degonia appeals the judgment entered upon his conviction following a bench trial of murder in the second degree for which he was sentenced to life in prison. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).